
	

114 HR 3373 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to review certain whistleblower complaints.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Lowenthal introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to review
			 certain whistleblower complaints.
	
	
		1.Review of whistleblower complaints
 (a)In generalChapter 7 of title 38, United States Code, is amended by inserting after section 711 the following new section:
				
					712.Review of whistleblower complaints
 (a)In generalDuring each calendar quarter, the Secretary shall review each covered whistleblower complaint that is filed during the previous calendar quarter.
 (b)DelegationThe Secretary may only delegate the authority of the Secretary under subsection (a) to review a covered whistleblower complaint, without further delegation, to—
 (1)the Deputy Secretary of Veterans Affairs; (2)the Under Secretary for Health;
 (3)the Under Secretary for Benefits; (4)the Under Secretary for Memorial Affairs;
 (5)an Assistant Secretary of Veterans Affairs; (6)a Deputy Assistant Secretary of Veterans Affairs; or
 (7)a director of the Veterans Integrated Service Network. (c)Covered whistleblower complaint definedIn this section, the term covered whistleblower complaint means any complaint filed with the Office of the Special Counsel under subchapter II of chapter 12 of title 5 with respect to a prohibited personnel practice committed by an officer or employee of the Department of Veterans Affairs and described in section 2302(b)(8) or 2302(b)(9)(A)(i), (B), (C), or (D) of such title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 711 the following new item:
				
					
						712. Review of whistleblower complaints..
			
